Exhibit SICHENZIA ROSS FRIEDMAN FERENCE LLP 61 BROADWAY, NEW YORK NY 10006 TEL July 14, VIA ELECTRONIC TRANSMISSION Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 RE: CryoPort, Inc. Form S-1 Registration Statement Ladies and Gentlemen: We refer to the above-captioned registration statement on Form S-1 (the “Registration Statement”) under the Securities Act of 1933, as amended (the “Act”), filed by CryoPort, Inc., a Nevada corporation (the “Company”), with the Securities and
